Exhibit Location Based Technologies Begins Delivery of LoadRack Tracker Devices in March 2010 (Business Wire) - On Thursday, February 11, 2010, in Irvine, California, Location Based Technologies (OTCBB:LBAS - News), a leading-edge service provider of personal, pet, and asset location devices, today announced that they will begin delivery of LoadRack Tracker devices for their channel partner, LoadRack.com, LLC. (See public website at www.loadracktracker.com for additional information.) “This large scale commercialization of the LoadRackTM Tracker solution will improve the integrity and visibility of all loads in the system. Stakeholders and partners along the supply chain will now have an avenue for direct access to the LRT unique user interface and service offerings such as zone management, real time location, load history, and the specialized temperature and door status alert system,” explains Desiree Mejia, COO of LBT and Senior Project Manager. “The consumer ready website that we unveiled last month enhanced our channel partner's presence and will drive device sales and allow for us to deliver product. We are excited to be generating revenues from this great product.” This large-scale application of technology allows the industry leaders to be able to monitor the status of temperature controlled loads from pick-up to delivery and to increase the visibility and integrity of the load for brokers, shippers, and carriers throughout the supply chain. This solution delivers benefits that result in better utilization of trucking capacity, better coordination of both carrier and shipper resources, and provides real-time information integrity across the supply chain. About
